IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                                Assigned on Briefs March 3, 2015

                 STATE OF TENNESSEE v. CEDRIC ROBERTSON

                     Appeal from the Circuit Court for Madison County
                          No. 14-49 Roy B. Morgan, Jr., Judge


                    No. W2014-01545-CCA-R3-CD - Filed April 22, 2015


The Defendant, Cedric Robertson, was convicted by a Madison County Circuit Court jury
of the sale and the delivery of more than one-half ounce of marijuana, a Class E felony.1
See T.C.A. §§ 39-17-417 (Supp. 2012) (amended 2014), 39-17-415 (2014). The trial court
merged the convictions and sentenced the Defendant as a Range II, multiple offender to four
years’ confinement. On appeal, the Defendant contends that the evidence is insufficient to
support his conviction. We affirm the judgment of the trial court.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

R OBERT H. M ONTGOMERY, J R., J., delivered the opinion of the court, in which R OBERT W.
W EDEMEYER and T IMOTHY L. E ASTER, JJ., joined.

George Morton Googe, District Public Defender, and Jeremy B. Epperson, Assistant Public
Defender, for the appellant, Cedric Robertson.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; James G. (Jerry) Woodall, District Attorney General; and Rolf Hazlehurst,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                                OPINION

       This case relates to an undercover drug transaction involving a confidential informant.
At the trial, Jackson Police Investigator Antonio Rhodes testified that he worked as a gang
investigator and that on October 12, 2012, he coordinated an undercover operation with the


        1
         We note that although the indictment alleged that the Defendant sold and delivered “more than one-
half ounce . . . of marijuana,” the offense is defined as “not less than one-half (½) ounce . . . nor more than
ten pounds . . . of marijuana[.]” See T.C.A. §§ 39-17-417(g)(1).
assistance of Nathan Pigrum, a confidential informant. Mr. Pigrum told Investigator Rhodes
that he had purchased narcotics from the Defendant, and Investigator Rhodes and Jackson
Police Investigators Harris and Gause decided to conduct a controlled purchase of narcotics
from the Defendant. The investigators and Mr. Pigrum met at a secret location, where Mr.
Pigrum and his vehicle were searched to ensure Mr. Pigrum did not possess any contraband.
Investigator Rhodes and Mr. Pigrum spoke about the operation, and Mr. Pigrum called the
Defendant and “ordered” marijuana.

       Investigator Rhodes testified that audio and video equipment were placed on Mr.
Pigrum, that Mr. Pigrum drove to the Defendant’s home, and that the investigators followed
Mr. Pigrum in another vehicle. The investigators stayed in the general area during the
controlled purchase to keep “a close eye” on Mr. Pigrum. After Mr. Pigrum arrived at the
Defendant’s home, he knocked on the door, and a man known as “Boo Boo” opened the
door. Mr. Pigrum spoke with Boo Boo, entered the Defendant’s home, and walked to the
rear of the home where the Defendant was lying in bed. Investigator Rhodes said the
Defendant and Mr. Pigrum had a casual conversation while Boo Boo entered another room
to prepare the marijuana. Mr. Pigrum walked into the room where Boo Boo prepared the
marijuana, spoke briefly to Boo Boo, and returned to the Defendant’s bedroom. Boo Boo
returned to the Defendant’s bedroom with marijuana, and “an exchange [was] made.”

        Investigator Rhodes testified that Mr. Pigrum and the Defendant spoke for a short time
and that Mr. Pigrum left. The investigators followed Mr. Pigrum, and they returned to the
secret location. Investigator Rhodes collected the marijuana, and he searched Mr. Pigrum
and his vehicle again to ensure Mr. Pigrum did not keep any of the drugs. The marijuana had
a field test weight of 18.9 grams, and it was sent to the Tennessee Bureau of Investigation
(TBI) for analysis. The TBI report showed the substance was marijuana and weighed 17.92
grams.

        The audio recording of the Defendant and Mr. Pigrum’s telephone conversation was
played for the jury. In the recording, Mr. Pigrum told the Defendant that he was attempting
to “pull on a little reefer” and asked what he needed to do. The Defendant made a comment
about a birthday card. Mr. Pigrum said he needed to make some money so he could obtain
a card for the Defendant. The Defendant interjected that he was talking to someone else and
told Mr. Pigrum to “come on” after asking if anyone was with Mr. Pigrum. Mr. Pigrum said
he was alone, and the Defendant said, “Alright.”

       Investigator Rhodes identified Mr. Pigrum’s and the Defendant’s voices in the
recording. He identified a photograph of the Defendant’s Facebook page and a photograph
of the Defendant’s business card posted on the Facebook page. He identified the telephone



                                             -2-
number on the business card and stated that the recorded telephone call was placed to the
same number.

       On cross-examination, Investigator Rhodes testified that while Mr. Pigrum was at the
Defendant’s home, someone mentioned purchasing pain medication. Investigator Rhodes
believed Mr. Pigrum was speaking to the Defendant. He agreed Mr. Pigrum and the
Defendant spoke about someone’s birthday and a birthday card.

       Jackson Police Investigator Justin Harris testified that he participated in the controlled
purchase on October 12, 2012. He said his only responsibility was to search Mr. Pigrum’s
vehicle before and after the controlled purchase. He said he found no contraband inside the
vehicle before or after the controlled purchase.

        Nathaniel Pigrum III testified that he had known the Defendant his entire life. Mr.
Pigrum agreed to work for the police as a confidential informant in exchange for a plea
agreement in an unrelated case. He admitted his extensive criminal history. On October 12,
2012, he met with the investigators at the secret location and placed a telephone call to the
Defendant to “order[]” marijuana. Mr. Pigrum drove to the Defendant’s home, obtained the
marijuana from a man named Boo Boo, left the Defendant’s house, and returned to the secret
location. He said he spoke to the Defendant on the telephone and understood Boo Boo was
the Defendant’s assistant. He said the Defendant was disabled and could not “serve . . .
hisself [sic].” He said, though, that he purchased the drugs from the Defendant.

       Mr. Pigrum testified that during the recorded telephone conversation, the reference
to “[p]ull on the reefer” meant to attempt to get marijuana. Relative to the birthday card
mentioned during the call, Mr. Pigrum stated that the Defendant asked him to pick up a
birthday card and that he told the Defendant he had to “do something else to get some
money” in order to purchase a birthday card. He said, though, he initially thought the
Defendant was talking to him about the birthday card but realized the Defendant was talking
to someone in the background at the Defendant’s house.

       The video recording of the controlled purchase was played for the jury. In the
recording, the audio and video equipment were given to Mr. Pigrum. Mr. Pigrum entered a
vehicle and drove away from the investigators. He received a telephone call during the drive
during which he discussed “selling the h--- out of them.” Mr. Pigrum arrived at his
destination, got out of the car, and knocked on the door of a home. A man opened the door,
and Mr. Pigrum entered. Music played in the background. Mr. Pigrum walked to a bedroom
in which a man was lying in bed. Mr. Pigrum asked if the man lying in bed if he was well
and if he had been waiting for Mr. Pigrum. Mr. Pigrum asked the man lying in bed how
much money he wanted for an ounce, but the response was inaudible. Mr. Pigrum said, “Boo

                                               -3-
Boo, Boo Boo,” and walked to another room, following the man who answered the door.
Mr. Pigrum said he had $100 and to make it “look good.” Mr. Pigrum returned to the
bedroom where the man was lying in bed and asked “what was going on.” Mr. Pigrum asked
about the birthday card, and the man said he wanted a card that someone would purchase for
a girlfriend or wife. The man who answered the door when Mr. Pigrum arrived walked into
the bedroom and handed Mr. Pigrum a small bag, and Mr. Pigrum gave him money. As Mr.
Pigrum left, he asked the men about a shipment of pain medication. The man who answered
the door and gave the plastic bag to Mr. Pigrum said they did not have any but discussed a
shipment that had not yet arrived. Mr. Pigrum left, entered his car, and drove away. Mr.
Pigrum placed a telephone call, stating “it [was] all good. I’m headed back.” When Mr.
Pigrum arrived at the secret location, he and the investigators noted that the Defendant
whispered during his conversation with Mr. Pigrum.

       Mr. Pigrum testified that Boo Boo gave him the marijuana and that he gave Boo Boo
the money. He understood that Boo Boo worked for the Defendant. He agreed they
discussed a shipment of pain medication coming from Memphis and said the shipment had
not yet arrived. He said that after he left the Defendant’s home, he drove to the secret
location without stopping.

        On cross-examination, Mr. Pigrum testified that he and the Defendant had discussed
the birthday card before the October 12, 2012 recorded telephone call and that the birthday
card was unrelated to the marijuana. He said that the Defendant was a friend and that he
previously provided care for the disabled Defendant. He agreed he received a telephone call
during his drive to the Defendant’s home and said the call was unrelated to this case.

       Mr. Pigrum testified that he asked the Defendant how much money he wanted for an
ounce but that the Defendant’s response was not clear in the recording. After the Defendant
told Mr. Pigrum the price, Mr. Pigrum walked to the other room to tell Boo Boo how much
marijuana he wanted. Mr. Pigrum said that he returned to the Defendant and that they
discussed the birthday card and the shipment of pain medication. He agreed he gave the
money to Boo Boo, not the Defendant. He said that he was talking to Boo Boo about the
pain medication as he left the Defendant’s bedroom. He agreed he had convictions for two
counts of aggravated robbery, carjacking, and three counts of felony theft.

        The Defendant testified that on October 12, 2012, he received a telephone call from
Mr. Pigrum, who wanted to purchase marijuana. He said the marijuana at issue belonged to
Boo Boo. He said that during the telephone conversation, he asked another person if the
person could “hook . . . up” Mr. Pigrum. Relative to the birthday card, the Defendant said
that it was for a female friend and that he asked Mr. Pigrum to bring one when he came for



                                            -4-
the marijuana. He denied talking to Mr. Pigrum about the birthday card before the recorded
telephone conversation.

        The Defendant testified that Mr. Pigrum came to his bedroom when he arrived and
that they discussed the birthday card. He told Mr. Pigrum that he would purchase the card
himself. He denied Mr. Pigrum asked him about the price of the marijuana and said Mr.
Pigrum asked Boo Boo about the price. He said Boo Boo prepared the marijuana for sale,
accepted money for the marijuana, and gave the marijuana to Mr. Pigrum. He denied
directing Boo Boo what to do. He agreed, though, Mr. Pigrum asked him about pain
medication. The Defendant said he told Mr. Pigrum that he did not have any pills. He said
Mr. Pigrum discussed the price and from where the medication was coming. The Defendant
said he did not know to what Mr. Pigrum was referring. He admitted he was previously
convicted of introducing contraband into the Madison County Jail.

        On cross-examination, the Defendant admitted that he spoke to Mr. Pigrum on the
telephone, that Mr. Pigrum asked about “pull on the reefer,” that he told Mr. Pigrum to come
to his home, and that the recording showed his home. He said his sister lived with him, and
he agreed the marijuana did not belong to his sister. He denied owning the drugs and said
he was not actively engaged in the drug transaction.

        The Defendant testified that during the recorded telephone conversation, he asked Mr.
Pigrum if he was alone but denied he asked because he knew he was about to commit a
crime. He said that the marijuana was never stored inside his home and that Boo Boo went
outside to get the marijuana for Mr. Pigrum. Although the Defendant did not deny he knew
a drug transaction occurred at his home, he denied knowing what was happening at the time
of the transaction. He denied knowing Boo Boo’s whereabouts. On redirect examination,
the Defendant testified that Boo Boo had not been arrested for his involvement.

      Investigator Rhodes testified on rebuttal that Forrest Springfield was Boo Boo’s legal
name. Although he said Mr. Springfield had been indicted for his role in the controlled
purchase, Mr. Springfield had not been apprehended by the police.

       Upon this evidence, the Defendant was convicted of the sale and the delivery of more
than one-half ounce of marijuana. The trial court merged the convictions and sentenced the
Defendant as a Range II, multiple offender to four years’ confinement. This appeal followed.

       The Defendant contends that the evidence is insufficient to support his conviction.
He argues the evidence shows that Boo Boo “handled each significant portion of Mr.
Pigrum’s request for marijuana.” The State responds that the evidence is sufficient. We
agree with the State.

                                             -5-
        In determining the sufficiency of the evidence, the standard of review is “whether,
after viewing the evidence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979); see State v. Vasques, 221 S.W.3d 514, 521
(Tenn. 2007). The State is “afforded the strongest legitimate view of the evidence and all
reasonable inferences” from that evidence. Vasques, 221 S.W.3d at 521. The appellate
courts do not “reweigh or reevaluate the evidence,” and questions regarding “the credibility
of witnesses [and] the weight and value to be given the evidence . . . are resolved by the trier
of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997); see State v. Sheffield, 676
S.W.2d 542, 547 (Tenn. 1984).

        “A crime may be established by direct evidence, circumstantial evidence, or a
combination of the two.” State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998); see also State
v. Sutton, 166 S.W.3d 686, 691 (Tenn. 2005). “The standard of review ‘is the same whether
the conviction is based upon direct or circumstantial evidence.’” State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

        It is a crime to sell and to deliver a controlled substance. T.C.A. § 39-17-417(a)(2),
(a)(3). Delivery is defined as “the actual, constructive, or attempted transfer from one person
to another of a controlled substance, whether or not there is an agency relationship.” Id. §
39-17-402(6) (2014). A sale is “a bargained-for offer and acceptance, and an actual or
constructive transfer or delivery” of the substance. State v. Holston, 94 S.W.3d 507, 510
(Tenn. Crim. App. 2002). Marijuana is a schedule VI controlled substance. T.C.A. § 39-17-
415(a)(1). The delivery or sale of marijuana is a Class E felony if the marijuana sold or
delivered is “not less than one-half (½) ounce (14.175 grams) nor more than ten pounds (10
lbs.)[.]” Id. § 39-17-417(g)(1).

       In the light most favorable to the State, the evidence shows that Mr. Pigrum placed
a recorded telephone call to the Defendant during which Mr. Pigrum said he was attempting
to “pull on a little reefer.” Mr. Pigrum testified that the phrase meant he wanted to purchase
marijuana. The Defendant asked Mr. Pigrum if anyone was with him and told Mr. Pigrum
to come to his home after learning Mr. Pigrum was alone. Mr. Pigrum drove to the
Defendant’s home after the police investigators equipped Mr. Pigrum with audio and video
recording equipment.

       Forrest Springfield, known as Boo Boo, answered the door and permitted Mr. Pigrum
to enter the Defendant’s home. Mr. Pigrum walked to a bedroom in which he found the
Defendant lying in bed. The recording reflects that Mr. Pigrum asked the Defendant how
much money he wanted for one ounce. Although the Defendant’s response is inaudible,
upon hearing the Defendant’s response, Mr. Pigrum left the bedroom and entered another

                                              -6-
room where he found Mr. Springfield. Mr. Pigrum informed Mr. Springfield of the price and
told him to make it “look good.” While Mr. Springfield obtained the drugs, Mr. Pigrum
returned to the Defendant’s bedside. Mr. Springfield returned with the marijuana in a plastic
bag, and Mr. Pigrum gave Mr. Springfield the money.

        The record reflects that the Defendant was disabled, that Mr. Pigrum did not believe
the Defendant was able to care for himself, and that Mr. Pigrum understood Mr. Springfield
was the Defendant’s assistant. Mr. Pigrum testified that he purchased the marijuana from the
Defendant, not Mr. Springfield. Although the Defendant argues the evidence is insufficient
because Mr. Springfield answered the door, permitted Mr. Pigrum to enter, weighed the
marijuana, and took the money and because the Defendant only requested a birthday card
from Mr. Pigrum, this theory was presented to the jury during the Defendant’s testimony.
We note that this court has upheld a conviction for selling a controlled substance when a
third party acted as a defendant’s agent. See State v. Alley, 968 S.W.2d 314, 315-16 (Tenn.
Crim. App. 1997). We also note that the jury was instructed relative to criminal
responsibility for the conduct of another. In any event, the jury considered the evidence, and
its verdict reflects that it credited Mr. Pigrum’s testimony that he purchased marijuana from
the Defendant over the Defendant’s testimony that the drugs belonged to Mr. Springfield.
It is not the province of this court to reweigh or reevaluate the evidence, and the jury
determined the credibility of the witnesses. We conclude that the evidence is sufficient to
support the Defendant’s conviction and that he is not entitled to relief on this basis.

       The judgment of the trial court is affirmed.



                                           _____________________________________
                                           ROBERT H. MONTGOMERY, JR., JUDGE




                                             -7-